T.C. Memo. 2019-155



                         UNITED STATES TAX COURT



                 MICHAEL C. WORSHAM, Petitioner v.
           COMMISSIONER OF INTERNAL REVENUE, Respondent



      Docket No. 26210-16.                          Filed December 3, 2019.



      Michael C. Worsham, pro se.

      David A. Indek and Nancy M. Gilmore, for respondent.



                           MEMORANDUM OPINION


      COLVIN, Judge: This case is before the Court to decide respondent’s

motion to impose a penalty under section 6673(a)(1).1 For reasons discussed

below, we will impose on petitioner a penalty of $3,000.


      1
       Section references are to the Internal Revenue Code in effect at all relevant
times. We round all monetary amounts to the nearest dollar.
                                        -2-

[*2]                                Background

       The facts in this case were found in Worsham v. Commissioner

(Worsham II), T.C. Memo. 2019-132, and are incorporated by this reference.

A.     Petitioner

       Petitioner has a bachelor of science degree in chemistry; a master of science

degree in civil engineering; and a juris doctor degree from the University of

Baltimore School of Law. He moved to Maryland in 1993 to work for the U.S.

Army Environmental Center at Aberdeen Proving Ground. During the next

several years he attended law school at night. He was admitted to practice law in

Maryland in 1998. He left the Army and started a solo law practice in 2001.

Petitioner’s law practice was not in the area of tax, and he took no tax courses in

law school.

       Petitioner filed a Federal income tax return for every year from 1989 (when

he had just begun graduate school for his master of science degree) through 2004.

Petitioner’s law practice became more profitable during 2005. An accountant

suggested that petitioner incorporate his business for tax reasons, which he did

under the name of Michael C. Worsham, P.C. (Worsham P.C.). During 2006

Worsham P.C. had a corporate charter in Maryland, elected to be treated as an

S corporation, and was wholly owned by petitioner. Also during 2006 petitioner
                                         -3-

[*3] discovered information which led him to conclude that he was not required to

file Federal tax returns or pay Federal income tax. As a result petitioner did not

file an individual Federal income tax return for any year since 2004 through the

time of trial.

B.     Worsham I and Worsham II

       In Worsham v. Commissioner (Worsham I), T.C. Memo. 2012-219, 2012
WL 3101491, aff’d, 531 F. App’x 310 (4th Cir. 2013), relating to petitioner’s 2006

tax year, we held that he failed to report taxable income and was liable for

additions to tax under section 6651(f) for fraudulent failure to file, section

6651(a)(2) for failure to pay reported tax, and section 6654 for failure to pay

estimated income tax. We did not impose a penalty under section 6673, but we

warned petitioner not to continue making frivolous arguments. In Worsham I,

2012 WL 3101491, at *4, petitioner argued that “there is no constitutional basis

for federal taxes on the ordinary labor of a working American like Petitioner”, that

“there is no federal statute that * * * establishes federal tax liability for money

earned from the ordinary labor of Americans”, and that respondent failed to

account for the basis value of a person’s labor which “would be valued at near or

the same as the value of the gross receipts which that same labor generated.”
                                         -4-

[*4] In this case, which involves petitioner’s 2005 and 2007-10 tax years,

petitioner continued to argue that he is entitled to take into account his “basis in

labor” and that the value or cost of his labor is its fair market value. Petitioner

contends that sections 61, 83, 1001, and 1012 and various regulations under those

sections support his “basis in labor” contention. In Worsham II we held that:

(1) petitioner had income, self-employment income, and deductions in the amounts

determined by respondent for the years at issue; (2) “basis in labor” is not

considered in determining Federal income tax liability for income from

performance of services; (3) petitioner is liable for tax on his self-employment

income and entitled to the deductions for self-employment tax as determined by

respondent; (4) we had jurisdiction over the case; (5) petitioner was liable for the

additions to tax for failure to timely file tax returns and failure to make estimated

tax payments; (6) the statute of limitations bars a refund of petitioner’s

overpayments (if any); and (7) section 6673 is not unconstitutional.

                                      Discussion

A.    Respondent’s Motion To Impose a Penalty Under Section 6673(a)(1)

      Respondent filed a motion to impose a penalty of up to $25,000 on

petitioner under section 6673(a)(1) for taking positions that are frivolous or

groundless. In pertinent part, section 6673(a)(1) authorizes this Court to impose a
                                        -5-

[*5] penalty of up to $25,000 if the taxpayer has instituted or maintained

proceedings before the Court primarily for delay or if the taxpayer’s position in the

proceedings is frivolous or groundless. “A taxpayer’s position is frivolous if it is

contrary to established law and unsupported by a reasoned, colorable argument for

change in the law.” Rader v. Commissioner, 143 T.C. 376, 392 (2014) (quoting

Goff v. Commissioner, 135 T.C. 231, 237 (2010)), aff’d in part, 616 F. App’x 391

(10th Cir. 2015).

      In Worsham I, 2012 WL 3101491, at *5, we said that “[p]etitioner’s

argument that no Federal statute imposes a tax on a person’s ordinary labor relies

on selective and misguided readings of multiple statutes. Petitioner’s argument

that he had a basis in his labor is also frivolous.” We noted that courts have

previously held that taxpayers have no basis in their labor and that petitioner’s

claim to the contrary is frivolous. Id. We did not impose a penalty under section

6673, but we “strongly warn[ed] petitioner that making such arguments before this

Court in the future * * * [would] likely result in the imposition of sanctions

against him.” Id. at *10.

      Worsham I was affirmed by the U.S. Court of Appeals for the Fourth

Circuit, which held that petitioner “argues that his earnings as an attorney are not

taxable income because they include the ‘basis value’ of his labor. We agree with
                                        -6-

[*6] the numerous other courts to have addressed this argument that it is

meritless.” Worsham v. Commissioner, 531 F. App’x at 311. Petitioner filed his

petition in this case in 2016 and continued to raise the “basis in labor” argument,

even though the Court of Appeals had warned him that the argument is frivolous.

In letters dated February 12, March 30, and April 2, 2018, respondent warned

petitioner that raising the basis in labor argument could result in the imposition of

a penalty under section 6673. Petitioner failed to heed these warnings from the

courts and respondent.

B.    Petitioner’s Contentions

      Petitioner contends that his positions in this case are not frivolous and are

issues of first impression. We disagree. In Worsham I petitioner argued that labor

has a basis determined from the value of gross receipts, while in this case he

argued that labor has a basis determined from the fair market value of the labor.

Petitioner cites authorities to support his argument different from those he cited in

Worsham I, but his argument relies upon a selective and misguided reading of

those authorities and does not establish an argument different in substance from

his argument in Worsham I.

      As we have previously told petitioner: “We perceive no need to refute

* * * [frivolous] arguments with somber reasoning and copious citation of
                                       -7-

[*7] precedent.” Worsham I, 2012 WL 3101491, at *4 (quoting Craig v.

Commissioner, 737 F.2d 1417, 1417 (5th Cir. 1984)). Because petitioner

continues to make frivolous arguments despite numerous warnings, we will

require him to pay to the United States a penalty of $3,000 under section 6673.


                                             An appropriate order and decision

                                      will be entered.